Citation Nr: 1737601	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to October 2015, and whether the reduction of the rating from 20 percent to 10 percent, effective in July 2009 was proper.  

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to October 2015, and whether the reduction of the rating from 20 percent to 10 percent, effective in July 2009 was proper.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to August 1971.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 decision of the Regional Office (RO) in Nashville, Tennessee.  The jurisdiction of the claims file subsequently transferred to the RO in North Little Rock, Arkansas. 

The Veteran had a hearing in February 2012, before a member of the Board.  A transcript is of record.

The Board remanded the case in July 2012, and it has since been returned to the Board for adjudication.  

FINDINGS OF FACT

1.  At the time of the reduction of the Veteran's peripheral neuropathy rating from 20 percent to 10 percent for each lower extremity, improvement in the condition had not been shown.  

2.  Throughout the appeal period, the Veteran's left and right lower extremity peripheral neuropathy has been productive of no more than moderate impairment.  

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The April 15, 2009 reduction of the evaluation for peripheral neuropathy of the left and right lower extremity was not proper; restoration of the 20 percent rating for each lower extremity is warranted from July 1, 2009.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2016).

2.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.	Propriety of the April 2009 Rating Reduction

A.	Applicable Law

Pursuant to VA law and regulation, disability ratings for service-connected conditions may be reduced based on the failure of the claimant to report for a reexamination, or based on the improvement of the underlying disability.  Under either scenario, to properly reduce a disability rating, VA must meet both procedural and substantive benchmarks.

Reductions based on the failure to report to a VA examination are governed by 
38 C.F.R. § 3.655.  Under that regulation, when "continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause, fails to report for such examination, or reexamination," then a running award may be reduced under the guidelines set forth in 38 C.F.R. § 3.655 (c).

Reductions based on improvement of the underlying disability have similar procedural and substantive requirements.  Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e). 
Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344 (c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction; pertinent post-reduction evidence favorable to restoring the rating also may be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) 

B.	Facts and Analysis 

By way of background, the Veteran was service connected for peripheral neuropathy effective from December 2002, and assigned a disability rating of 10 percent for each lower extremity.  His disability rating was increased to 20 percent effective from March 2005.  The RO proposed a reduction on February 9, 2009, and the Veteran's disability rating for each lower extremity was subsequently decreased to 10 percent effective from July 2009.  The Veteran's disability rating was later increased to 20 percent for each lower extremity, effective from October 2015, (following an examination conducted for VA purposes).  
The Veteran's disability picture has been complicated by the fact his peripheral neuropathy has been attributed to both the consequences of chemotherapy for a non-service connected disability, and to his service connected diabetes.  In addition, there has been some confusion as to the particular nerve that is damaged and producing his symptoms.  Nevertheless, it is observed that the symptoms recorded during VA examinations conducted in 2005 and in 2008 are substantially the same.  As such, it may not be reasonably concluded that there was an improvement in the condition as to support a reduction in the disability rating that had been assigned.  Thus, the reduction must be vacated, and the prior rating of 20 percent should be restored effective July 1, 2009.  


III.	Increased Rating for Peripheral Neuropathy of the Lower Extremities

A.	Applicable Law

The disability at issue has been evaluated under Diagnostic Code 8620.  Under this code, an 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible of the muscle below the knee, and flexion of knee weakened or (or very rarely) lost.  A 60 percent rating is provided for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A 40 percent rating is provided for moderately severe incomplete paralysis, a 20 percent rating is provided for moderate incomplete paralysis, and a 10 percent rating is provided for mild incomplete paralysis.

The general rating criteria for diseases of the peripheral nerves provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  However, the Board also notes that the words "mild", "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).
B.	Facts and Analysis

VA treatment from March 2011 indicated that the Veteran had bilateral lower leg pain, and normal deep tendon reflexes.  In VA treatment records from May 2011, he reported constant bilateral leg pain that was affecting his quality of life.  In August 2011, the Veteran complained of bilateral leg pain, numbness, tingling, and trouble walking during VA treatment. 

The Veteran underwent a VA examination in September 2011.  The Veteran reported that he was diagnosed with diabetes mellitus in 2000 and paresthesias in his feet began in 2002 and slowly spread up his legs.  He reported constant burning in his feet that was worse at night along with deficits in his fine motor function.  Upon physical examination, the examiner noted that the Veteran had severe constant pain along with severe parethesias in his left and right lower extremities.  No muscle atrophy was noted.  The examiner also found that the Veteran had severe numbness in his left and right lower extremities.  In regard to light touch testing, the Veteran had decreased sensation in his knee and thigh, ankle and lower leg, and feet and toes on both the right and left sides.  Further, the Veteran had decreased position sense, vibration sensation, and cold sensation in his lower extremities on both sides.  Ultimately, the examiner confirmed that the Veteran had lower extremity diabetic peripheral neuropathy, and indicated the peripheral neuropathy was severe enough to keep him from working owing to the difficulty in maintaining balance that the decreased sensation caused.  

During the examination in October 2015, the examiner indicated the Veteran had intermittent pain that was mild in nature in both his left and right lower extremities.  The examiner also observed that the Veteran experienced paresthesias and numbness that was considered mild in nature in both the left and right lower extremities.  There also was decreased sensation on light touch testing of the ankle, lower legs, feet, and toes on both sides.  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for lower extremity peripheral neuropathy is not warranted.  There has never been atrophy or worse shown, and although the earlier report expresses the observed impairment in more serious terms than the more recent report, the overall disability picture does not reflect more than moderate impairment.  Therefore, the criteria for a rating in excess of 20 percent for peripheral neuropathy in both lower extremities under DC 8520 have not been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


IV.	Entitlement to a TDIU

A.	Applicable Law 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

B.	Facts and Analysis

The Veteran has the following disability ratings: 20 percent for diabetes mellitus from July 2001; 20 percent for peripheral neuropathy of both the right and left lower extremities; 10 percent for peripheral neuropathy for both the right and left upper extremities from September 2011; and 10 percent for post-traumatic stress disorder (PTSD) from January 2008.  As it stands, the Veteran's combined rating of 70 percent, meets the criteria under 38 C.F.R. §4.16(a). 

The Board notes the Veteran reported that he has an eighth grade education, and after service he temporarily as policeman and then as a welder.  He stopped working as a welder when he was diagnosed with cancer in 2002, but returned to work in 2003, working until 2006.  Later, he worked laying hardwood floors until he stopped working altogether in 2009.  Plainly, the Veteran has a limited education, and an employment history comprised of jobs requiring manual labor. 

The examinations of the Veteran conducted over the course of his appeal have documented difficulty walking as a consequence of his lower extremity disability, as well as difficulty with his grip and pinching ability attributed to his upper extremity disabilities.  Likewise, there has been decreased reflexes, paresthesia and numbness noted in the right and left upper extremities.  Given the Veteran's limited education, and his manual labor work history, it is reasonable to conclude that the impairments imposed by his service connected disabilities would preclude him from securing or following a substantially gainful occupation.  Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds the criteria for a TDIU have been met.  


ORDER

Restoration of a 20 percent rating for peripheral neuropathy in the lower left extremity effective July 1, 2009, is granted.  

Restoration of a 20 percent rating for peripheral neuropathy in the lower right extremity is effective July 2, 2009, granted.  

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity 9 is denied. 

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied. 

A TDIU is granted. 




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


